United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-1090
                      ___________________________

                               David Williams

                          lllllllllllllllllllll Appellant

                                        v.

  Kathy Stewart, also known as Kathy Steward; Moses Jackson, Captain, East
 Arkansas Regional Unit, ADC; Essie Clay, East Arkansas Regional Unit, ADC;
  Cody, Ms., Disciplinary Serving Officer, East Arkansas Regional Unit, ADC;
          Greg Harmon, Warden, East Arkansas Regional Unit, ADC

                          lllllllllllllllllllll Appellees
                                 ____________

                   Appeal from United States District Court
                     for the Eastern District of Arkansas
                               ____________

                          Submitted: August 7, 2012
                           Filed: August 10, 2012
                               [Unpublished]
                               ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Arkansas Department of Correction inmate
David Williams appeals following the district court’s1 dismissal of four defendants
and its grant of summary judgment to one defendant. Upon careful de novo review,
we agree with the district court that Mr. Williams did not support his conclusory
allegations that he received a retaliatory disciplinary, and we agree that he otherwise
failed to state a claim. See Haynes v. Stephenson, 588 F.3d 1152, 1155-56 (8th Cir.
2009) (retaliatory discipline); Atkinson v. Bohn, 91 F.3d 1127, 1129 (8th Cir. 1996)
(per curiam) (retaliatory animus could not be inferred from speculative and
conclusory allegations); Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985)
(inmate’s § 1983 claims fail absent defendant’s personal involvement in, or direct
responsibility for, incidents that caused injury).

      Accordingly, we affirm for the reasons provided by the district court. See 8th
Cir. R. 47B.
                     ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-